Citation Nr: 1628106	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  A final, April 1989 decision denied the Veteran's claim; the RO found that the Veteran had not submitted new and material evidence to show that the left wrist disorder occurred in or was aggravated by service.  

2.   The evidence associated with the claims file since the April 1989 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a left wrist disorder.  

3.  The Veteran clearly and unmistakably entered service with a left wrist disorder, and the pre-existing left wrist disorder clearly and unmistakably was not aggravated by service.


CONCLUSIONS OF LAW

1.  The April 1989 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a left wrist disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A left wrist disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1111, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
In this case, the Board is reopening the claim of entitlement to service connection for a left wrist disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Also, VA's duty to notify was satisfied by a letter in November 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board further notes that the Veteran had actual knowledge of what was necessary to support his claim, as evidenced by his lay statements regarding in-service aggravation of his pre-existing left wrist disorder and the arguments outlined in his July 2014 VA Form 9.

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran requested his pre-service treatment records at a government facility.  The AOJ attempted to obtain such records, but received notification that no such records existed.  (January 2015 PIES response).  The RO notified the Veteran of their inability to obtain such records in the July 2015 supplemental statement of the case.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran also underwent a February 2014 VA examination.  The VA examiner provided specific findings referable to the Veteran's claim sufficient for the Board to adjudicate it.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. New and Material Evidence Claim

The Veteran is seeking service connection for a left wrist disorder.  He claims that his pre-existing left wrist disorder was aggravated by service, specifically when he fell on his wrist while performing maneuvers.

In the May 1982 decision, the RO determined that the evidence of record showed that the Veteran's left wrist disorder pre-existed service and was not aggravated by service.  

In April 1989, the RO again denied the claim, finding that the Veteran had not provided new and material evidence showing that his disability had occurred in or was aggravated by service.  

AOJ decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal within one year of either decision.  Therefore, such decisions are final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as, the AOJ received no evidence pertaining to this claim prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's petition to reopen the claim in September 2013. 

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 2013 claim, the AOJ obtained a February 2014 VA examination, which addressed the etiology of the Veteran's disability.  Also, in a December 2013 private medical record, Dr. T.L. reported that, based on his discussion with the Veteran, it was reasonable to believe the Veteran sustained a new scaphoid fracture, following a pre-service one, while in service.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the claim.  Specifically, the Veteran's claim was previously denied, in part, on the basis that there was no evidence that his left wrist disorder was aggravated by service or was caused by service.  Since such time, the additional evidence reflects medical opinions addressing the etiology of the left wrist disorder.  

Such evidence is not redundant of evidence previously of record and relates to the unestablished fact of whether the Veteran's has a current left wrist disorder that was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a left wrist disorder is reopened.  38 U.S.C.A. § 5108.

III. Service Connection Claim

The Veteran contends that his pre-service left wrist disorder, incurred in an automobile accident years before his service, was aggravated by service.  Specifically, he claims it was aggravated when he fell on his wrist during maneuvers.  The RO reopened the claim, but denied the claim on the merits. 

A.  Applicable Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

B.  Factual Background and Analysis

The Board initially notes that the February 2014 VA examiner provided the Veteran with a current diagnosis of nonunion fracture of the left navicular bone-wrist. That VA examiner also noted that imaging studies had been performed and degenerative or traumatic arthritis had been documented.  The Veteran thus meets the first criterion to establish service connection - there is a current disability.  

However, although the Board notes that the Veteran fell on his wrist in service, and received treatment for his wrist in service, to establish the second element of service connection, the Veteran's claim still fails.  The Board finds that the Veteran does not meet the third criterion for service connection - a link or nexus between a current diagnosis and the in-service disease or injury.  

Simply put, the most probative medical evidence of record does not establish that the Veteran's current left wrist disorder developed in service, is etiologically related to service, or was aggravated by service.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The term "noted" denotes only such disorders that are recorded in examination reports.  Id.  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1) (2015).  
In August 1980, in conjunction with his application examination for the Army, the Veteran reported that at the age of twelve years, he had fractured his wrist.  No x-rays, however, were taken, and the physical examination did not reveal a disability of the wrist.  Thus, a left wrist disorder was not noted upon the Veteran's entrance into service.  Consequently, 38 U.S.C.A. § 1111 is for application. 

In July 2003, the VA General Counsel issued a precedent opinion which confirmed that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

The Veteran's service treatment records are replete with references made by the Veteran and service examiners that the Veteran sustained a fracture of the left wrist prior to service.  Similarly, the February 2014 VA examiner rendered the opinion that "[t]he claimed condition, which clearly and unmistakably existed prior to
service, was not aggravated beyond its natural progression by an in-service
event, injury or illness."  The VA examiner found that the evidence was clear that the Veteran had sustained a left wrist (carpal navicular) fracture at the age of 12, prior to service.

Thus, the Board finds that the Veteran clearly and unmistakably entered service with a left wrist disorder.  In order to rebut the presumption of soundness, however, the evidence must also show that the pre-existing left wrist disorder clearly and unmistakably was not aggravated by service.

In this case, the Veteran sought treatment for the wrist in service.  In a February 24, 1981 record, the Veteran complained of left wrist pain, with no recent trauma.  Rather, he indicated that he had trauma four years previously.  The medical provider diagnosed the Veteran with a nonunion fracture of the navicular, and referred him for orthopedic evaluation.

A subsequent February 1981 orthopedic service treatment record documents that the Veteran had a history of fracture to the carpal navicular left wrist, from four years previously, which had been followed by 4 months of immobilization, and had existed prior to service.  The provider noted that the Veteran reported episodic pain, related to active range of motion, with an onset four days previously, with swelling after a fall.  The provider noted that an X-ray revealed an old fracture and recommended treatment with a thumb spica.  

A May 1981 Medical Board found that the Veteran had a malunion of the left navicular, secondary to fracture sustained approximately four years ago.  The Veteran was separated from service due to the pre-existing condition that was not considered to be aggravated by service.

Following his July 1981 separation from service, the Veteran underwent an examination in September 1981.  That examiner noted that prior to service the Veteran had injured his wrist 5 years previously and had a transverse fracture of the carpal navicular, which had been treated with a cast for four months.  The Veteran had no other difficulty.  The examiner found that the wrist had slight fullness over the anatomic snuff box, but full range of motion and no discomfort with extremes of motion or pressure.  The examiner diagnosed the Veteran with nonunion carpal navicular with early traumatic arthritis radial carpal joint.  The examiner found that the Veteran could do anything that he wanted to currently, as he was asymptomatic, but that the wrist might bother him if he became involved in very heavy labor type activities.

The record is subsequently silent for decades following the Veteran's separation from service, other than two opposing medical opinions obtained during the current claim.

In December 2013, the Veteran was treated by Dr. T.L., who noted hearing the Veteran's reports of pre-service injury and in-service injury.  Dr. T.L. diagnosed him with left wrist scaphoid fracture, and opined that: 

	I believe that without having x-rays from the past, it is reasonable to think he 	sustained a scaphoid fracture and was treated non-operatively. He was told 	the scaphoid fracture was healed, then when he joined the military he 	sustained a new injury to the same scaphoid. 

In February 2014, the Veteran underwent a VA examination, which included an extensive discussion of the Veteran's medical history, review of the claims file, and evaluation of the Veteran.  

The February 2014 VA examiner noted the Veteran's pre-service wrist injury and his report of no wrist pain on his August 1980 enlistment examination.  The examiner further noted the Veteran's report of in-service injury in February 1981 and the Veteran's claim that he broke his wrist during a training maneuver.  However, the examiner found that the Veteran's February 1981 X-rays did not confirm an acute fracture, but rather an old fracture of the left navicular with nonunion. The examiner determined that such medical evidence indicated that the fracture was old and did not occur during active service. 

The February 2014 VA examiner further considered the Veteran's in-service treatment for symptomatic left wrist pain, with a thumb spica cast for temporary flare-ups of left wrist discomfort, but opined that it did not represent aggravation beyond normal progression.  Rather, his review of service treatment records indicated that the in-service wrist trauma was described as minor.   Furthermore, he noted that the May 1981 Medical Board also found that the pre-existing malunion of left navicular secondary to fracture sustained years before his period of service, and was not service aggravated.  Moreover, he explained that the September 1981 private evaluation of the Veteran also noted a history of old nonunion fracture, which was currently asymptomatic.  The VA examiner found such findings to go against aggravation by his period of service for his pre-existing condition.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the present case, the February 2014 VA examination provided the most probative medical opinion, as the VA examiner had access to the claims file and provided the most thorough and detailed medical opinion.  The VA examiner provided a full and complete discussion of the Veteran's in-service medical history and the post-service medical evidence of record.  Indeed, private medical provider, Dr. T.L., tempered his own opinion as to etiology.  Dr. T.L. noted that his opinion was solely based on the Veteran's statements, but also indicated that access to past X-rays would be an important consideration on an etiology opinion, but that he did not have access to such records.  In contrast, the February 2014 VA examiner included discussion of the Veteran's past X-ray reports and prior medical records, as well as, a reasoned analysis as to how he reached his conclusion.  Thus, the Board finds that Dr. T.L.'s opinion has no probative value because it is not based on all relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, as noted above, the February 2014 VA examiner rendered the opinion that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  Thus, the VA examiner found that the Veteran's left wrist disorder clearly and unmistakably was not aggravated by service.  The Board is cognizant that in the "Rationale" section that follows, the VA examiner then notes "[i]t is less likely as not that the veteran's preexisting left wrist fracture was aggravated beyond its natural progression during his period of service."  The Board notes that whether the evidence clearly and unmistakably shows a material fact is ultimately a legal determination to be made by the Board based on a review of all of the evidence of record.  Crucially, medical reports "must be read as a whole" in determinations of adequacy.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  A review of the entire examination report shows that the VA examiner did not find any permanent increase in severity of the underlying disability in service, thus the disability clearly and unmistakably was not aggravated beyond the normal progress where there was not even an increase in severity.  Thus, the VA examiner's usage of the "less likely as not" language in the "Rationale" portion is not fatal to the medical opinion.  

The only other evidence of record supportive of the Veteran's claim is his contention that his left wrist disorder was aggravated by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a left wrist disorder etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).   

To the extent that the Veteran may be claiming that presumptive service connection is warranted due to the development of arthritis within a year of service, the Board finds that service connection on such a basis is not warranted.  While the private medical provider did note X-ray findings of arthritis in September 1981 (a few months after the Veteran's separation from service), 38 C.F.R. § 3.309, for presumptive service connection, specifies that the chronic disease in question (here arthritis) must be "manifested to a compensable degree within the applicable time limits under § 3.307."  In turn, 38 C.F.R. § 3.307 specifies that such chronic diseases must have become manifest to a degree of 10 percent or more within one year from the date of separation.

In this case, even if the Veteran's arthritis first manifested within a year of service, there is no indication that it had become manifest to a compensable or degree of 10 percent or more within that year.  

Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, is to be rated as degenerative arthritis.  In turn, degenerative arthritis is rated under Diagnostic Code 5003 and rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  However, if limitation of motion for the specified joint is noncompensable under the appropriate diagnostic codes, a 10 percent is for application for such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a).

Diagnostic Code 5215 is controlling for limitation of motion of the wrist, and requires dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm for a compensable rating.  38 C.F.R. § 4.71(a).

However, the September 1981 private medical provider specifically found that the Veteran's wrist was asymptomatic.  The Veteran had a full range of motion and no discomfort with extremes of motion or with pain.  Such findings are not consistent with a manifestation of arthritis to a compensable degree, under either Diagnostic Code 5003 (for degenerative arthritis) or Diagnostic Code 5215 (for limitation of motion of the wrist).  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Moreover, 38 C.F.R. § 4.59 is not implicated.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  As such, the Veteran does not meet the criteria necessary for presumptive service connection for arthritis.  
 
The weight of the probative evidence demonstrates that the Veteran does not have a current left wrist disorder related to any aspect of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a left wrist disorder is not warranted.


ORDER

As new and material evidence has been received to reopen a claim for a left wrist disorder, the appeal, to this extent, is granted.

Service connection for a left wrist disorder is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


